UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6345


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT EDWARD SILLS, a/k/a Bobby,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:03-cr-00148-JBF-5)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Edward Sills, Appellant Pro Se.   Laura Marie Everhart,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert   Edward     Sills    appeals      a    district       court   order

denying   his     “Motion    Petition      the    Court       to    Alter    or    Amend

Judgment Fed. R. Civ. P. Rule 59(e).”                       We have reviewed the

record and the district court’s order and affirm for the reasons

stated by the district court.             See United States v. Sills, No.

2:03-cr-00148-JBF-5 (E.D. Va. Feb. 8, 2010).                       We dispense with

oral   argument    because       the    facts    and       legal    contentions     are

adequately    presented     in    the    materials         before    the    court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                          2